                                          Case 4:19-cv-01765-YGR Document 61 Filed 10/05/20 Page 1 of 36




                                   1

                                   2

                                   3

                                   4

                                   5                                    UNITED STATES DISTRICT COURT
                                   6                                 NORTHERN DISTRICT OF CALIFORNIA
                                   7
                                       SHANE MULDERRIG AND RONY DEVORAH, on               Case No.: 19-CV-1765 YGR
                                   8   behalf of themselves and all others similarly
                                       situated,                                          ORDER DENYING MOTION OF DEFENDANTS
                                   9                                                      TO DISMISS AMENDED CLASS ACTION
                                                   Plaintiffs,                            COMPLAINT
                                  10
                                              v.
                                  11
                                       AMYRIS, INC., JOHN G. MELO, KATHLEEN
Northern District of California




                                  12   VALIASEK,
 United States District Court




                                  13                Defendants.
                                  14
                                              Defendants Amyris, Inc., John G. Melo, and Kathleen Valiasek move this Court for an order
                                  15
                                       dismissing plaintiffs’ claims for violation of Section 10(b) and Section 20(a) of the Exchange Act,
                                  16
                                       15 U.S.C. §§ 78j(b) and 78t(a)), as alleged in plaintiffs’ first Amended Class Action Complaint
                                  17
                                       (Dkt. No. 43, “FAC”). Having carefully considered the papers submitted and the pleadings in this
                                  18
                                       action, and the matters judicially noticeable, and for the reasons set forth below, the Court DENIES
                                  19
                                       the Motion to Dismiss.
                                  20
                                              Plaintiffs contend that Amyris’s financial statements overstated estimations of future royalty
                                  21
                                       payments based on projected and estimated product sales, in violation of Generally Accepted
                                  22
                                       Accounting Principles (“GAAP”)1. Violations of GAAP are presumed to be misleading. See SEC
                                  23

                                  24           1
                                                  As alleged in the complaint, “GAAP are those principles recognized by the accounting
                                  25   profession as the conventions, rules, and procedures necessary to define accepted accounting
                                       practice at a particular time. Those principles are the official standards adopted by the American
                                  26   Institute of Certified Public Accountants (“AICPA”), a private professional association, through
                                       three successor groups it established: the Committee on Accounting Procedure, the Accounting
                                  27   Principles Board, and the Financial Accounting Standards Board (“FASB”). On July 1, 2009, the
                                       FASB approved the Accounting Standards Codification (“ASC” or the “Codification”) as the single
                                  28   source of authoritative U.S. accounting and reporting standards, other than guidance issued by the
                                       [Securities and Exchange Commission “SEC”].”
                                            Case 4:19-cv-01765-YGR Document 61 Filed 10/05/20 Page 2 of 36




                                   1   Regulation S-X, 17 C.F.R. § 210.4-01. Plaintiffs have alleged facts sufficient to show that
                                   2   defendants’ alleged GAAP violations here were significant and material. See In re Daou Systems,
                                   3   Inc., 411 F.3d 1006, 1016-17 (9th Circ. 2005). In addition, the statements defendants contend were
                                   4   forward-looking growth and revenue projections were accompanied by and premised upon false
                                   5   representations of current revenue, making them ineligible for the PSLRA’s safe harbor.
                                   6   Moreover, defendants made false or misleading statements concerning material weaknesses in its
                                   7   internal controls. With respect to all these allegations, plaintiffs have alleged sufficient facts that,
                                   8   when viewed holistically, give rise to a strong inference of scienter. Further, these allegations
                                   9   support plaintiffs’ claims of control person liability pursuant to Section 20(a).2
                                  10   I.     SUMMARY OF ALLEGATIONS3
                                  11          A.      Background Prior to Class Period
                                  12          Amyris is an industrial biotechnology company that manufactures and sells products in the
Northern District of California
 United States District Court




                                  13   health and wellness, “clean beauty,” flavor, and fragrance markets. Beginning in 2014, Amryris
                                  14   commercialized and licensed “farnesene,” a type of hydrocarbon molecule that it manufactured
                                  15   using its engineered microbes. Defendant John Melo was the Chief Executive Officer and director
                                  16   of Amyris beginning in January 2007, and president of the company beginning in 2008, through the
                                  17   relevant alleged Class Period.4 Melo had worked previously at Ernst & Young, an accounting firm.
                                  18   Defendant Kathleen Valiasek became the Chief Financial Officer in January 2017 until June 2019.
                                  19   Valiasek holds a degree in accounting from the University of Massachusetts, Amherst.
                                  20          In 2017, as stated in the Company’s Annual 10-K Report for the fiscal year ended
                                  21   December 31, 2017, Amyris disclosed a material weakness in its internal control over financial
                                  22   reporting related to “a lack of sufficient resources . . . to be able to adequately identify, record, and
                                  23   disclose non-routine transactions.” (FAC ¶¶ 5, 47.) The disclosure stated that the company “lacked
                                  24   a sufficient number of trained resources with assigned responsibility and accountability over the
                                  25          2
                                                Plaintiffs filed a “Notice of Pendency of Other Action” on September 21, 2020. (Dkt. No.
                                  26   59.) Defendants filed their objection to the Notice. (Dkt. No. 60.) As the contents of those
                                       documents are not before the Court properly in the context of this motion, the Court has not
                                  27   considered them in reaching the decision herein.
                                              3
                                                The allegations of the operative FAC are assumed to be true for purposes of this motion.
                                  28          4
                                                The alleged Class Period runs from March 15, 2018 to April 11, 2019. (FAC ¶ 1.)


                                                                                           2
                                          Case 4:19-cv-01765-YGR Document 61 Filed 10/05/20 Page 3 of 36




                                   1   design and operation of internal controls related to complex, significant non-routine transactions as
                                   2   well as routine transactions and financial statement presentation and disclosure,” and did not “have
                                   3   an effective risk assessment process to identify and analyze necessary changes in significant
                                   4   accounting policies and practices that were responsive to: (i) changes in business operations
                                   5   resulting from complex significant non-routine transactions, (ii) implementation of new accounting
                                   6   standards and related disclosures, and (iii) completeness and adequacy of required disclosures.”
                                   7   (FAC ¶ 47.)
                                   8          The statement for the year ended December 31, 2017, indicated these material weaknesses
                                   9   resulted in “material misstatements” in financial statements, and created “a reasonable possibility
                                  10   that a material misstatement of our annual or interim consolidated financial statements that would
                                  11   not be prevented or detected on a timely basis.” (Id.) Amyris further represented that it was
                                  12   addressing the material weaknesses with a remediation plan, including increased staffing in key
Northern District of California
 United States District Court




                                  13   accounting positions, “documenting and augmenting” accounting policies, and training staff on new
                                  14   and existing accounting issues. (Id.) The 2017 Form 10-K reported total liabilities of
                                  15   $346.1 million and net loss attributable to the Company’s common stockholders of $93.3 million.
                                  16   (FAC ¶ 46.)
                                  17          On December 28, 2017, Amyris finalized the sale of its Amyris Brasil farnesene
                                  18   manufacturing facility to Koninklijke DSM N.V. (“DSM”). Under that agreement, Amyris licensed
                                  19   the use of farnesene in the Vitamin E, lubricant, and flavor and fragrance markets to DSM for a fee
                                  20   of $27.5 million and assigned to DSM a farnesene supply agreement Amryis had with Nenter &
                                  21   Co. (“the Agreement”). (FAC ¶ 23.)5 The Agreement required DSM to pay to Amyris a portion of
                                  22   the profits realized by Nenter and paid to DSM. (Id.)
                                  23          B. Allegations Regarding the Class Period
                                  24          Beginning in March 2018, Amyris informed investors that it was now reporting revenue
                                  25   based upon new GAAP accounting standards issued by the Financial Accounting Standards
                                  26
                                              5
                                  27            According to its 10-Q for the first quarter of 2018, the Agreement included a payment of
                                       $27.5 million in license fees, a nonrefundable royalty of $15.0 million to be paid at closing, plus a
                                  28   promise of future royalty payments for 2018 and 2019 valued at $17.8 million. (Celio Decl., Ex. A
                                       at 9.)


                                                                                         3
                                           Case 4:19-cv-01765-YGR Document 61 Filed 10/05/20 Page 4 of 36




                                   1   Board—Accounting Standard Codification (“ASC”) Topic 606, Revenue from Contracts with
                                   2   Customers (“ASC 606”)—which for Amyris went into effect as of January 1, 2018. In fact,
                                   3   Amyris’s reported royalty revenue was not made consistent with ASC 606 but was based upon
                                   4   estimations of future payments that in turn relied on projected and estimated Nenter product sales.
                                   5   (FAC ¶ 30.) Thus, Amyris represented that it had recognized royalty payments that were estimate
                                   6   of sales by DSM’s client, Nenter, and any payments Amyris would receive under the Agreement
                                   7   were dependent on Nenter’s profits at a later date. (Id.) Some detail about ACS 606 is necessary to
                                   8   put the allegations into context.
                                   9                    1.      ASC 606
                                  10            ASC 606 regarding Revenue from Contracts with Customers, issued May 2014, went into
                                  11   effect for nonpublic entities as of annual reporting periods beginning after December 15, 2017.
                                  12   (ASC 606 at 9.) As a general matter, ASC 606 allows a business to recognize revenue once it has
Northern District of California
 United States District Court




                                  13   fulfilled all of its performance obligations under a contract, rather than upon receipt of payment.
                                  14   (FAC ¶ 24.) So, for example, a business may recognize revenue when it delivers a good sold for a
                                  15   fixed price if delivery of the goods is the business’s final performance obligation under the
                                  16   contract. In such a scenario, the amount of revenue is certain since there is a fixed price for the
                                  17   goods.
                                  18            When the consideration to be paid by the customer is variable, ASC 606 puts restraints on
                                  19   how revenue from the contract can be recognized:
                                  20            An entity shall include in the transaction price some or all of an amount of
                                                variable consideration estimated . . . only to the extent that it is probable that a
                                  21            significant reversal in the amount of cumulative revenue recognized will not
                                                occur when the uncertainty associated with the variable consideration is
                                  22
                                                subsequently resolved.
                                  23   (FAC ¶ 28, citing ASC 606-10-32-11, emphasis in FAC.)6 In the case of a licensing agreement, as
                                  24   Amyris had with DSM here, ASC 606 more specifically provides that sales-based royalties
                                  25
                                                6
                                                   ASC 606-10-32-12 provides additional guidance on this constraint:
                                  26            In assessing whether it is probable that a significant reversal in the amount of
                                                cumulative revenue recognized will not occur once the uncertainty related to the
                                  27            variable consideration is subsequently resolved, an entity shall consider both the
                                                likelihood and the magnitude of the revenue reversal. Factors that could increase
                                  28            the likelihood or the magnitude of a revenue reversal include, but are not limited
                                                to, any of the following:

                                                                                            4
                                           Case 4:19-cv-01765-YGR Document 61 Filed 10/05/20 Page 5 of 36




                                   1   received in exchange for a license of intellectual property should be recognized as revenue only
                                   2   under the following conditions:
                                   3            [A]n entity should recognize revenue for a sales-based or usage-based royalty
                                                promised in exchange for a license of intellectual property only when (or as)
                                   4            the later of the following events occurs:
                                   5
                                                a. The subsequent sale or usage occurs.
                                   6
                                                b. The performance obligation to which some or all of the sales-based or usage-
                                   7            based royalty has been allocated has been satisfied (or partially satisfied).

                                   8
                                       (Id. ¶ 30; ASC 606-10-55-65, emphasis supplied.) This sales-based royalty exception “applies
                                   9
                                       when the royalty relates only to a license of intellectual property or when a license of intellectual
                                  10
                                       property is the predominant item to which the royalty relates.” (FAC ¶ 27 citing ASC 606-10-55-
                                  11
                                       65A.) When revenue is sales-based but the license of intellectual property is not the only or
                                  12
                                       predominant item to which the royalty relates, “the guidance on variable consideration . . . applies
Northern District of California
 United States District Court




                                  13
                                       to the sales-based or usage-based royalty.” (Id. citing ASC 606-10-55-65B)7
                                  14
                                              As plaintiffs allege, the provisions of ASC 606 applicable to sales-based royalties differ
                                  15
                                       from the general principles of ASC 606:
                                  16

                                  17

                                  18                  a. The amount of consideration is highly susceptible to factors outside the
                                                      entity’s influence. Those factors may include volatility in a market, the
                                  19                  judgment or actions of third parties, weather conditions, and a high risk of
                                                      obsolescence of the promised good or service.
                                  20                  b. The uncertainty about the amount of consideration is not expected to be
                                                      resolved for a long period of time.
                                  21                  c. The entity’s experience (or other evidence) with similar types of
                                                      contracts is limited, or that experience (or other evidence) has limited
                                  22                  predictive value.
                                                      d. The entity has a practice of either offering a broad range of price
                                  23                  concessions or changing the payment terms and conditions of similar
                                                      contracts in similar circumstances.
                                  24                  e. The contract has a larger number and broad range of possible
                                                      consideration amounts.
                                  25   (FAC ¶ 29.)
                                               7
                                                 The Court takes judicial notice of FASB ACCOUNTING STANDARDS UPDATE, REVENUE
                                  26   FROM CONTRACTS WITH CUSTOMERS (TOPIC 606) available at
                                       https://www.fasb.org/cs/ContentServer?c=Page&cid=1176156316498&d=&pagename=FASB%2F
                                  27   Page%2FSectionPage (last visited September 29, 2020). ASC 606 further states that “[a]n entity
                                       should disclose sufficient information to enable users of financial statements to understand the
                                  28   nature, amount, timing, and uncertainty of revenue and cash flows arising from contracts with
                                       customers.” (ASC 606 at p.6.)

                                                                                          5
                                           Case 4:19-cv-01765-YGR Document 61 Filed 10/05/20 Page 6 of 36



                                                Royalties are [a] form of variable consideration. However, ASC 606 contains an
                                   1            exception to the principle requiring an estimate of variable consideration for a
                                                sales-based royalty for a license of Intellectual Property (IP). This is because
                                   2            estimating future royalties is quite difficult and would likely result in significant
                                                adjustments to the amount of revenue recognized due to changes in circumstances
                                   3            not related to the entity’s performance.
                                   4   (FAC ¶ 30 at n. 2, quoting article from BDO USA, LLP found at
                                   5   https://www.bdo.com/insights/industries/technology/life-sciences-spring-2017/when-it-comesto-
                                   6   new-revenue-recognition-model,-as.) “[Thus,] royalties received in exchange for a license of IP are
                                   7   recognized as revenue at the later of when the sale occurs or when the performance obligation to
                                   8   which the royalty relates has been satisfied.” (Id.) “Under this sales- or usage-based royalty
                                   9   exception, an entity would not estimate the variable consideration from sales- or usage-based
                                  10   royalties. . . . [but] would wait until the subsequent sale or usage occurs to determine the amount of
                                  11   revenue to recognize.” (Id. ¶ 26, n.1 [quoting Deloitte & Touche guidance].)
                                  12                   2.      Amyris’s Reporting of Sales-Based Royalty Revenues
Northern District of California
 United States District Court




                                  13            In a March 15, 2018 press release titled “Amyris Reports Another Strong Quarter with Solid
                                  14   Operating Performance and 2017 Revenue of $143.3 Million up 113% over 2016,” Amyris
                                  15   represented that it had “started 2018 with continued strong growth in revenues” and each of its
                                  16   markets was “delivering strong, profitable growth.” (Id. ¶ 42.) In a call with analysts that same
                                  17   date, Melo explained that the royalty revenue from the Agreement “has become very material faster
                                  18   than we expected, and we will now be reported -- reporting separately and labeling these as license
                                  19   and royalties. When you see this line in our GAAP results, this is mostly value share and
                                  20   represents the revenue we receive from partners.” (Id.) Melo told analysts that they should
                                  21   “[t]hink of royalties as 100% gross margin” and that 2018 is “starting off very well with very strong
                                  22   gross operating performance and revenue that will be around double the first quarter of 2017.” (Id.
                                  23   ¶ 44.)
                                  24            Two months later, on May 14, 2018, the company issued a press release stating that it had
                                  25   $23 million in revenue for the first quarter of 2018 compared to $13 million in the first quarter of
                                  26   2017. (Id. ¶ 50.) The press release represented that “[o]ur product related royalty revenue . . .
                                  27   delivered $11.4 million of 100% gross margin related revenue.” (Id.) In an investor call that day,
                                  28   Melo stated that “Our royalty payments, which we used to call value share from products delivered


                                                                                           6
                                           Case 4:19-cv-01765-YGR Document 61 Filed 10/05/20 Page 7 of 36




                                   1   was $11.4 million in the first quarter versus $225,000 for the same period last year.” (Id. ¶ 51.)
                                   2   Melo was asked in the call “Is the $11.4 million, all of it royalties for the quarter? Or are there any
                                   3   license fees in it, too?” Melo replied, “all of it is royalty or what we used to call value
                                   4   share . . . there is no license [fee] revenue in the quarter.” (Id. ¶ 53.) Amyris’s quarterly SEC Form
                                   5   10-Q similarly reported royalty revenue of $11.4 million. (Id. ¶ 56.)
                                   6          Plaintiffs allege that all these statements referred to the royalties as amounts the company
                                   7   had recognized as revenue consistent with ASC 606, i.e. “when Nenter is selling into the market.”
                                   8   (Id. ¶ 54.) In fact, the claimed revenues were based upon estimated, projected Nenter sales that had
                                   9   not yet occurred. (Id. ¶ 54 [“it was not the case that Amyris waited to have actual sales information
                                  10   before recognizing royalty revenue under the DSM and Nenter agreement since Amyris was instead
                                  11   recognizing DSM/Nenter royalty revenue based on Defendants’ inflated estimates of royalty
                                  12   payments based on projected Nenter sales”]; see also id. ¶¶ 25, 30, 32.) Defendants would later
Northern District of California
 United States District Court




                                  13   admit that those estimates were in error, and that it had “no visibility” on Nenter sales on which to
                                  14   base those recognized royalties. (Id. ¶ 54.)
                                  15          Defendants similarly reported on August 6, 2018 that Amyris had “delivered much better
                                  16   revenue in the first half of 2018” and that “Q2 2018 GAAP revenue was $24.8 million compared to
                                  17   $25.7 million for the second quarter of 2017.” (Id. ¶ 62, quoting Melo and Valiasek, respectively.)
                                  18   Defendants attributed that revenue growth to “strong demand” for its products rather than estimated
                                  19   future sales and payments. (Id. ¶ 63.) While describing these royalty revenues as “delivered” by
                                  20   the end of the second quarter, and reporting in its 10-Q for the second quarter of 2018 royalty
                                  21   revenue of $6.88 million, Amyris had only received a total of about $2.6 million in royalty
                                  22   payments by that time. (Id.)
                                  23          In November of 2018, defendants indicated that its financial results were not as good as
                                  24   expected and that third quarter GAAP revenue was down compared to the third quarter of 2017.
                                  25   (Id. ¶ 67.) In its press release, the company attributed that result to “volatility” in the Vitamin E
                                  26   market. In a November 13, 2018 analyst call, Melo admitted that the company had “expected
                                  27   around $15 million of royalty revenue in the third quarter and realized 0” and that it had “no
                                  28



                                                                                           7
                                           Case 4:19-cv-01765-YGR Document 61 Filed 10/05/20 Page 8 of 36




                                   1   visibility on the actual royalty as it is calculated on the selling price of their contracts that have
                                   2   been at a significant discount to market prices.” (Id. ¶ 68.)
                                   3           However, in these November 2018 statements, Melo did not concede that defendants had
                                   4   had no visibility in prior quarters either. To the contrary, Melo asserted that:
                                   5           [w]e have realized about $20 million in royalty payments during the first half of
                                               this year. We continue to believe and expect around $40 million of annual royalty
                                   6           payments in the short to midterm and after we get through the significant current
                                               market volatility.
                                   7
                                       (Id. ¶ 68.) Valiasek reiterated the narrative that “the biggest negative hit for Q3 2018 revenue was
                                   8
                                       due to Vitamin E royalties not coming in for the quarter.” (Id.) Valiasek also noted the poor third
                                   9
                                       quarter results also arose from “a much smaller amount of fragrance partner royalty revenue that
                                  10
                                       was earned but could not be recognized in Q3 due to ASC 606 requirements.” (Id.) The
                                  11
                                       company’s third quarter 10-Q reported license and royalty revenue of $18.46 million for the nine
                                  12
Northern District of California




                                       months ended September 30, 2018. (Id. ¶ 70.) The company did not disclose that its higher
 United States District Court




                                  13
                                       revenue reports in prior quarters had not materialized. (Id.) However, by the end of the third
                                  14
                                       quarter, Amyris had only received $4.37 million in royalty revenue. (Id.)
                                  15
                                               In March 2019, defendants reported results for the fourth quarter of 2018, recognizing just
                                  16
                                       $1.2 million in royalty revenue for the quarter. (Id. ¶ 72.) In a March 18, 2019 analyst call, Melo
                                  17
                                       stated that:
                                  18

                                  19
                                               we acknowledge that our financial results are not acceptable, and we want to
                                               avoid this in the future by better assessing what our realistic revenue assumptions
                                  20           versus those that are simply potentially possible and may have elements we
                                               cannot control.
                                  21
                                       (Id. ¶ 73.) Less than a month later, the company announced that, due to accounting errors, it would
                                  22
                                       have to restate several quarterly and annual financial reports. (Id. ¶ 76.) Amyris revealed that it
                                  23
                                       had been operating with undisclosed material weaknesses in financial controls and that “a material
                                  24
                                       error was made related to the estimates for recognizing revenue for royalty payments.” (Id.) As of
                                  25
                                       April 11, 2019, the company conceded that it anticipated restatements to report a reduction in
                                  26
                                       revenue, and an increase in net loss, for the [2018 SEC filings] as follows:
                                  27
                                               approximately $4 million and $4 million, respectively, for the fiscal quarter ended
                                  28           March 31, 2018; approximately $8 million and $8 million, respectively, for the
                                               fiscal quarter ended June 30, 2018; approximately $1 million and $7 million,


                                                                                            8
                                           Case 4:19-cv-01765-YGR Document 61 Filed 10/05/20 Page 9 of 36



                                              respectively, for the fiscal quarter ended September 30, 2018; approximately $12
                                   1          million and $11 million, respectively, for the six months ended June 30, 2018; and
                                              approximately $13 million and $18 million, respectively, for the nine months
                                   2          ended September 30, 2018.
                                   3   (Id.) Defendants admitted that they previously had reported the significantly increased royalty
                                   4   revenues despite having very “limited” information at their disposal and despite “the amount of
                                   5   consideration [being] highly susceptible to factors outside the entity’s influence,” including
                                   6   “volatility in a market” and “the judgment or actions of third parties.” (Id. ¶ 32.)
                                   7          As a result of these revelations, the price of Amyris’s stock fell precipitously. (Id. ¶¶ 75,
                                   8   77.) After uncovering further errors in auditing subsequent to the April 2019 revelations, “Amyris
                                   9   [still] ha[d] yet to restate its 2017 Form 10-K, its 2018 Forms 10-Q, or issue its 2018 Form 10-K or
                                  10   any 2019 financial results” as of the date of the filing of the complaint herein. (Id. ¶ 82.)
                                  11                  3. Confidential Witness Statements
                                  12          The complaint alleges statements by two confidential witnesses, CW1 and CW2. (Id. ¶¶ 34-
Northern District of California
 United States District Court




                                  13   41.) CW1 served in Amyris’s finance department from January to October of 2018, assisting in
                                  14   accounting and financial operations. CW1 states that there was a Vice President of Technical
                                  15   Accounting who was primarily responsible for determining royalty revenues under the Agreement
                                  16   and reported directly to Valiasek. CW2 served in Amyris’s accounting department from January to
                                  17   August of 2018, assisting with operational accounting. CW2 also reported that the Vice President
                                  18   of Technical Accounting worked closely with Valiasek, who was very involved in overseeing the
                                  19   process of revenue recognition and financial reporting. (Id. ¶ 38.) Valiasek and Melo reviewed
                                  20   revenue numbers at least monthly, if not weekly. (Id. ¶ 39.) Further, Valiasek had no choice but to
                                  21   be involved in day-to-day accounting operations because the turnover rate was so high in the
                                  22   accounting department—of the nine or ten employees in the accounting department, eight were
                                  23   temporary hires. (Id. ¶ 40.) Amyris’s Chief Accounting Officer stayed with the company for just
                                  24   six months and was not replaced immediately. (Id.) CW1 confirmed that there was considerable
                                  25   turnover in the accounting department during their 10-month tenure at Amyris. (Id. ¶ 36.) The
                                  26   turnover and lack of long-tenured employees made operations difficult, particularly because
                                  27   Amyris was in over $162 million in debt and had complex repayment plans that required constant
                                  28   monitoring. (Id. ¶ 41.)


                                                                                           9
                                          Case 4:19-cv-01765-YGR Document 61 Filed 10/05/20 Page 10 of 36




                                   1                   4.     Additional False and/or Misleading Statements
                                   2          In connection with each of the alleged misrepresentations of revenue, plaintiffs further
                                   3   allege that Melo and Valiasek made false and misleading statements about the sustainability of
                                   4   these revenues and what investors could expect going forward (e.g., Id. ¶ 53 [“This is a strong
                                   5   indication of the underlying performance of our products in their respective end markets and the
                                   6   sustainability of our differentiated and advantaged business model;” “expect some choppiness, but
                                   7   full year strong flows. No change;” “we have the most profitable product portfolio in our industry
                                   8   with an anticipated gross margin of around 70% for the year. And we blew through that in the first
                                   9   quarter”]; ¶ 62 [“We expect to deliver with our prior stated target revenue range of $185 million to
                                  10   $195 million;” “we expect . . . to deliver . . . gross profit in excess of $100 million in the second
                                  11   half;” “we anticipate that our quarterly revenues in Q3 and Q4 will be at some of the highest
                                  12   quarterly levels we’ve experienced”].)
Northern District of California
 United States District Court




                                  13          Plaintiffs also allege that defendants made false and misleading statements about the
                                  14   company’s internal controls over financial reporting, representing that Amyris was curing its
                                  15   previously disclosed internal control weaknesses over financial reporting from fiscal year 2017 to
                                  16   prevent material misstatements. (Id. ¶ 49.) Amyris continued to represent that it was remediating
                                  17   the previously reported internal controls issues and had no changes in its internal controls over
                                  18   financial reporting in its quarterly statements for 2018. (Id. ¶¶ 56, 64, 70.) Defendants failed to
                                  19   disclose that it actually was not increasing accounting resources, staffing, and training at the time of
                                  20   their statements but instead was: experiencing near constant turnover; staffed predominately by
                                  21   inexperienced temporary employees in both regular staff and senior management positions; and
                                  22   struggling to function effectively. (Id. ¶¶ 34-41, 49.)
                                  23          Melo and Valiasek, in their roles as CEO and CFO, signed off on Sarbanes-Oxley (SOX)8
                                  24   certifications in Amyris’s 10-Qs and annual report, attesting to the accuracy of the reports, the
                                  25   disclosure of any weakness or change in the company’s internal controls over financial reporting,
                                  26   and corrective actions the company was taking regarding its prior failures. (Id. ¶¶ 48, 49, 56, 64,
                                  27   65.) Defendants failed to disclose that the Company was in the process of preparing financial
                                  28
                                              8
                                                  Sarbanes-Oxley Act of 2002 (“SOX”), 15 U.S.C. § 7262.

                                                                                          10
                                             Case 4:19-cv-01765-YGR Document 61 Filed 10/05/20 Page 11 of 36




                                   1   statements for 2018 that included, for the first time, royalty revenues based on complex and
                                   2   uncertain estimates that would further strain Amyris’s internal control over financial reporting, as
                                   3   they would later be required to admit. (Id. ¶ 49.)
                                   4   II.      APPLICABLE STANDARD
                                   5            Under the PSLRA’s heightened pleading standard, a plaintiff claiming fraud must allege
                                   6   with particularity facts demonstrating: “(1) a material misrepresentation or omission of fact, (2)
                                   7   scienter, (3) a connection with the purchase or sale of a security, (4) transaction and loss causation,
                                   8   and (5) economic loss.” In re Gilead Sciences Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008)
                                   9   (internal quotation marks omitted); see also 15 U.S.C. § 78u-4(b); Fed. R. Civ. P. 9(b); see Tellabs,
                                  10   Inc. v. Makor Issues & Rights, Ltd, 551 U.S. 308, 323(2007). The Supreme Court has held that
                                  11   “literal accuracy is not enough: An issuer must as well desist from misleading investors by saying
                                  12   one thing and holding back another.” Omnicare, Inc. v. Laborers Dist. Council Const. Indus.
Northern District of California
 United States District Court




                                  13   Pension Fund, 575 U.S. 175, 192 (2015). Indeed, a statement is actionably false or misleading if it
                                  14   would give a reasonable investor “an impression of a state of affairs that differs in a material way
                                  15   from the one that actually exists.” Brody v. Transitional Hospital Corp., 280 F.3d 997, 1006 (9th
                                  16   Cir. 2002).
                                  17            When plaintiff alleges an omission, the omission is only material if “a reasonable investor
                                  18   would have viewed the non[-]disclosed information as having significantly altered the total mix of
                                  19   information made available.” Matrixx Initiatives, Inc. v. Siracusano, 563 U.S. 27, 44 (2011)
                                  20   (emphasis in original). Section 10(b) and Rule 10b-5(b) “do not create an affirmative duty to
                                  21   disclose any and all material information,” but instead a duty to include all facts necessary to render
                                  22   a statement accurate and not misleading, once a company elects to disclose that material
                                  23   information. Id. at 44-45, 47; 17 C.F.R. § 240.10b–5(b). Material information must be disclosed if
                                  24   its omission would “affirmatively create an impression of a state of affairs that differs in a material
                                  25   way from the one that actually exists.” Brody, 280 F.3d at 1006. “‘[O]nce defendants cho[o]se to
                                  26   tout’ positive information to the market, ‘they [are] bound to do so in a manner that wouldn’t
                                  27   mislead investors,’ including disclosing adverse information that cuts against the positive
                                  28



                                                                                            11
                                          Case 4:19-cv-01765-YGR Document 61 Filed 10/05/20 Page 12 of 36




                                   1   information.” Schueneman v. Arena Pharm., Inc., 840 F.3d 698, 706 (9th Cir. 2016) (quoting
                                   2   Berson v. Applied Signal Tech. Inc., 527 F.3d 982, 987 (9th Cir. 2008).)
                                   3          The PSLRA requires plaintiffs to allege facts to establish a strong inference of scienter.
                                   4   Tellabs, 551 U.S. at 324. Scienter includes knowledge of the falsity as well as “deliberate or
                                   5   conscious recklessness.” No. 84 Employer-Teamster Joint Council Pension Tr. Fund v. Am. W.
                                   6   Holding Corp., 320 F.3d 920, 937 (9th Cir. 2003) (“America West”). Scienter may be established
                                   7   “by alleging facts demonstrating an ‘intent to deceive, manipulate, or defraud’ or ‘deliberate
                                   8   recklessness.’” Webb v. Solarcity Corp., 884 F.3d 844, 851 (quoting In re Quality Sys., Inc. Sec.
                                   9   Litig., 865 F.3d 1130, 1144 (9th Cir. 2017) (“Quality Systems”). A “‘strong inference’ is an
                                  10   inference that is ‘cogent and at least as compelling as any opposing inference one could draw from
                                  11   the facts alleged.’” Webb, 884 F.3d at 850 (citation omitted). The inference “must be more than
                                  12   merely ‘reasonable’ or ‘permissible’—it must be cogent and compelling, thus strong in light of
Northern District of California
 United States District Court




                                  13   other explanations.” Tellabs, 551 U.S. 308 at 323, 324 (scienter claims “need not be . . . the most
                                  14   plausible” but “must be cogent and compelling”).
                                  15          When deciding whether a strong inference of scienter is pled, courts must consider the
                                  16   “totality of plaintiffs’ allegations.” Daou, 411 F.3d at 1022. “[T]he ultimate question is whether
                                  17   the defendant knew his or her statements were false, or was consciously reckless as to their truth or
                                  18   falsity.” Gebhart v. SEC, 595 F.3d 1034, 1042 (9th Cir. 2010). It is not necessary for a complaint
                                  19   to establish a strong inference that defendants actually knew contradicting facts since “[r]ecklessly
                                  20   turning a ‘blind eye’ to impropriety is equally culpable conduct under Rule 10(b)-5.” In re
                                  21   Verifone Holdings, Inc. Sec. Litig., 704 F.3d 694, 708 (9th Cir. 2012). “Deliberate recklessness is
                                  22   an extreme departure from the standards of ordinary care[,] which presents a danger of misleading
                                  23   buyers or sellers that is either known to the defendant or is so obvious that the actor must have been
                                  24   aware of it.” Webb, 884 F.3d at 851 (quoting City of Dearborn Heights Act 345 Police & Fire Ret.
                                  25   Sys. v. Align Tech., Inc., 856 F.3d 605, 619 (9th Cir. 2017)).
                                  26          Allegations must be taken holistically under Matrixx 563 U.S. at 48. The Court must
                                  27   “consider all reasonable inferences to be drawn from the allegations, including inferences
                                  28   unfavorable to the plaintiffs” Gompper v. VISX, Inc., 298 F.3d 893, 897 (9th Cir. 2002) (emphasis


                                                                                         12
                                          Case 4:19-cv-01765-YGR Document 61 Filed 10/05/20 Page 13 of 36




                                   1   in original). Any securities fraud claim that relies on statements from a confidential witness to
                                   2   establish scienter must overcome “two hurdles.” Zucco Partners, LLC v. Digimarc Corp., 552 F.3d
                                   3   981, 995 (9th Cir. 2009), as amended (Feb. 10, 2009). First, a complaint must describe the
                                   4   confidential witness “with sufficient particularity to establish [that witness’s] reliability and
                                   5   personal knowledge;” and second, the statements supplied by that confidential witness must
                                   6   “themselves be indicative of scienter.” Id. (citing Daou, 411 F.3d at 1015-16).
                                   7   III.   ANALYSIS
                                   8          A.      False/Misleading Statements
                                   9          Plaintiffs allege that defendants made false and misleading statements or material omissions
                                  10   in its disclosures to investors in three ways. First, defendants misrepresented its revenues which
                                  11   “affirmatively create[d] an impression of a state of affairs that differ[ed] in a material way from the
                                  12   one that actually exist[ed].” Brody, 280 F.3d at 1006. In press releases, investor calls, and in its
Northern District of California
 United States District Court




                                  13   SEC filings, defendants discussed Amyris’s record financial results and growth in revenues. (FAC
                                  14   ¶¶ 42, 44, 51, 59, 61-62, 67-68.) When asked about the impact of ASC 606, defendants represented
                                  15   that its application had no material impact on the financial results other than simplifying Amyris’s
                                  16   financial reporting. (Id. ¶¶ 44, 53). Instead, defendants credited the “dramatic growth” in revenue
                                  17   to factors in the market and success with its products. (Id. ¶¶ 44, 51, 62, 67.) Second, defendants
                                  18   offered predictions of future revenue and growth that relied on these false statements of royalty
                                  19   revenue in assuring shareholders that the revenue growth was real and sustainable. (Id. ¶¶ 51, 59,
                                  20   62). Third, defendants made false and misleading statements regarding its internal controls,
                                  21   attesting that there were no undisclosed deficiencies in the Company’s internal control over
                                  22   financial reporting. (Id. ¶¶ 47-49, 55-58, 64-65, 70-71). The Court considers each category of
                                  23   alleged misrepresentations in turn.
                                  24                  1. Alleged Misrepresentations of Revenue
                                  25          Plaintiffs contend that Amyris reported revenues in a manner inconsistent with the GAAP
                                  26   standards stated in ASC 606 and misleading to investors. Under the Agreement at issue here,
                                  27   Amyris licensed farnesene to DSM, who supplied the ingredient to Nenter. Nenter then used the
                                  28   farnesene to produce Vitamin E products to sell to consumers. Amyris and DSM shared royalties


                                                                                          13
                                          Case 4:19-cv-01765-YGR Document 61 Filed 10/05/20 Page 14 of 36




                                   1   on Nenter’s profits from these product sales. Thus, the amount of payment Amyris would receive
                                   2   was dependent on Nenter’s subsequent sales profits. (Id. ¶ 25.) Plaintiffs allege defendants
                                   3   reported as revenue estimates of sales-based royalties Amyris expected to receive, and those
                                   4   estimates were based upon predictions of future sales by Nenter rather than sales that had actually
                                   5   occurred.
                                   6          ASC 606-10-55-65 is directed specifically to sales-based royalty recognition and warns that
                                   7   an entity should recognize such variable consideration “only when . . . [t]he subsequent sale. . .
                                   8   occurs, [or] [t]he performance obligation . . . has been satisfied.” (Id. ¶ 30, emphasis supplied.)
                                   9   As to all kinds of variable consideration in contracts, ASC 606-10-32-12 explicitly warns that an
                                  10   entity must consider all the factors that could increase the likelihood an estimate will need to be
                                  11   reversed, such as market volatility or limited experience or information with predictive value. (Id.
                                  12   ¶ 29.) ASC-606-10-32-11 expressly cautions that an entity should only include estimates of
Northern District of California
 United States District Court




                                  13   variable consideration “to the extent it is probable that a significant reversal in the [estimated]
                                  14   amount . . . will not occur[.]” (Id. ¶¶ 28, emphasis supplied.) Further, ASC 606 cautions that an
                                  15   entity must “disclose sufficient information to enable users of financial statements to understand
                                  16   the nature, amount, timing, and uncertainty of revenue” it is reporting. (ASC 606 at p. 6,
                                  17   emphasis supplied.)
                                  18          Here, plaintiffs allege that defendants were recognizing royalties before sales occurred and
                                  19   were not disclosing to investors the “nature, timing, and uncertainty” of the revenues they were
                                  20   reporting. By failing to comply with the restrictions in ASC 606, defendants used these predictions
                                  21   as the basis for reporting significant growth in revenue as compared to 2017 instead of the alleged
                                  22   true state of affairs, a stark decline.9 (FAC ¶¶ 26-31, 54, 60, 66.) In speaking about the change to
                                  23   Amyris’s reporting of royalty revenues, defendants were required to disclose these material facts to
                                  24   make their statements not misleading. Berson, 527 F.3d at 987 (“[O]nce defendants chose to tout
                                  25   the company’s backlog, they were bound to do so in a manner that wouldn’t mislead investors as to
                                  26   what that backlog consisted of.”). Defendants used language indicating that the revenue results
                                  27
                                              9
                                  28           For example, Amyris reported revenue growth of 19% in in the first quarter, rather than a
                                       27% decline. (FAC at ¶¶ 31, 88.)


                                                                                          14
                                          Case 4:19-cv-01765-YGR Document 61 Filed 10/05/20 Page 15 of 36




                                   1   they were reporting were certain, not mere puffery or predictions. See In re Atossa Genetics Inc
                                   2   Sec. Litig., 868 F.3d 784, 801 (9th Cir. 2017) (finding defendant’s “use of the past tense: ‘achieved’
                                   3   [and] ‘obtained’” implied “that he spoke of events that had already happened, i.e., that FDA
                                   4   clearance risk had already been achieved.”). For example:
                                   5         In a March 15, 2018 conference call Melo stated: “2018 is starting off very well with very
                                              strong gross operating performance and revenue that will be around double the first quarter
                                   6          of 2017.” (FAC ¶ 44.)
                                   7         In a May 4, 2018 press release, Amyris reported revenue of $23 million for the first quarter
                                              of 2018, compared with $13 million in the first quarter of 2017, including over $11 million
                                   8          in royalty revenues for the first quarter of 2018, explaining, “[o]ur product related royalty
                                              revenue (previously referred to as value share) delivered $11.4 million of 100% gross
                                   9          margin related revenue.” (FAC ¶ 50).
                                  10         In a May 14, 2018 investor call, Melo reiterated the press release, stating that “[w]e
                                              exceeded our guidance for the year of about 70% gross margin and delivered strong revenue
                                  11          growth. We delivered activity in the first quarter that would have represented an additional
                                              $1 million in revenue.” (FAC ¶ 51.) When asked about the reported $11.4 million in
                                  12          royalty revenue for the first quarter, Melo stated “[j]ust about all of it is royalty.” (FAC
Northern District of California




                                              ¶53.) These revenue figures were repeated in Amyris’s 10-Q filing, which both Melo and
 United States District Court




                                  13          Valiasek certified. (FAC ¶ 56.)
                                  14         Reporting its second quarter, Amyris’s August 6, 2018 press release disclosed total revenue
                                              of $24.8 million. (FAC ¶ 61.) In a conference call that same day, Valiasek stated: “Now let
                                  15          me review our second quarter 2018 results. Q2 2018 GAAP revenue was $24.8 million
                                              compared to $25.7 million for the second quarter of 2017. As a reminder, this reflects . . .
                                  16          Vitamin E royalties and collaboration revenue. Adjusting out the low-margin revenues
                                              from 2017, our growth is 15% on an absolute basis.” (FAC ¶ 62.) Melo stated “[w]e
                                  17          delivered much better revenue for the first half of 2018.” (Id.) The 10-Q issued August 14,
                                              2018, certified by Melo and Valiasek announced $23.19 million revenue with license and
                                  18          royalty revenue comprising of $6.88 million of that total. (FAC ¶ 64.)
                                  19
                                       As of November 13, 2018, although Melo and Valiasek were stating that they had not “realized”
                                  20
                                       the $15 million in third quarter royalty revenue they had expected, they did not revise the figures
                                  21
                                       they had announced previously for the first two quarters, instead underscoring that:
                                  22
                                             We have realized about $20 million in royalty payments during the first half of this year.
                                  23          We continue to believe and expect around $40 million of annual royalty payments in the
                                              short to midterm and after we get through the significant current market volatility. (FAC
                                  24          ¶ 68 [Valiasek], emphasis supplied.)
                                  25         “. . . so far, this year, we’ve realized about $20 million, and again, at target.” (Id. [Melo],
                                              emphasis supplied.)
                                  26

                                  27          Defendants argue that their SEC filings fully explained to investors the change in
                                  28   accounting rules and its effect on revenue reporting. For example, defendants disclosed that the


                                                                                          15
                                          Case 4:19-cv-01765-YGR Document 61 Filed 10/05/20 Page 16 of 36




                                   1   royalty revenue they reported for the first quarter of 2018 would have been $0 under the old
                                   2   accounting rule, which defendants reiterated in the comparative charts they provided in their SEC
                                   3   filings, like the one below:
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9
                                       (Declaration of Michael D. Celio (“Celio Dec.”), Dkt. No. 45, at Exh. A [Form 10-Q filed 5-18-
                                  10
                                       2018], p. 14/42.)10
                                  11
                                              In this section of the 10Q, Amyris included what it represented was a comparison between
                                  12
                                       the amount of license and royalty revenue it would have recognized under the prior accounting rule
Northern District of California
 United States District Court




                                  13
                                       versus under new rule ASC 606. However, the 10Q’s accompanying description of the effect of the
                                  14
                                       new rule stated creates the impression that Amyris was only recognizing royalty revenue when
                                  15
                                       Nenter made actual sales of products:
                                  16
                                              The most significant change in accounting policy is the Company now estimates
                                  17          royalty revenues from licenses of the Company’s intellectual property and
                                              recognizes estimated royalty revenues at a point in time when the Company sells
                                  18          its renewable products to its customers (if the sales -based royalty exception does
                                              not apply) or when the licensee sells its products to its customer (if the sales -
                                  19          based royalty exception does apply). Also, the transaction price for royalty
                                              revenues is reduced for variable incentive payments that may be payable by the
                                  20          Company to customers.
                                  21   (Celio, Exh. B [Form 10-Q filed 8/14/2018] at 15/55, emphasis supplied; see also Exh. A at 16/42.)
                                  22   As the complaint alleges, the revenues reported for these periods were not based on the actual
                                  23   “licensee [sales of] its products to its customer” as the explanation in the 10Q indicates they were.
                                  24   Instead, the reported revenues were based on estimates of what Amyris’s licensee, Nenter, might
                                  25   sell in the future. (See, e.g., FAC ¶¶ 25, 30-32, 43, 45.) Thus, while the table shows that there
                                  26
                                              10
                                  27              The Form 10-Q filed at the end of the second quarter contained a similar disclosure,
                                       noting that without ASC 606, the company would only have reported $2.577 million in revenue.
                                  28   (Celio Dec., Ex. B, Form 10-Q filed 8/14/2018, at p. 15/55.) Rule ASC 606 required companies to
                                       include this kind of comparison in their Forms 10-Q. (See ASC 606-10-65-1(i)(1).)


                                                                                         16
                                          Case 4:19-cv-01765-YGR Document 61 Filed 10/05/20 Page 17 of 36




                                   1   would have been zero license and royalty revenue for the first quarter under the old accounting rule
                                   2   as compared to the $11,437,000 Amyris reported, the 10Q does not reveal that the reported
                                   3   revenues under the new rule were estimates based on estimates, not based on actual sales.
                                   4   Consequently, the complaint plausibly alleges that defendants both failed to disclose the uncertainty
                                   5   of the royalty revenues they reported and affirmatively misstated the manner in which they were
                                   6   calculated.
                                   7          Defendants’ alleged misleading statements here are similar to the alleged misstatements the
                                   8   Ninth Circuit found actionable in Daou. There, plaintiffs alleged that a computer networking
                                   9   company had made misleading statements regarding its revenues in violation of GAAP. Daou, 411
                                  10   F.3d at 1017. The company argued it had disclosed its accounting methods in its financial
                                  11   statements, so investors could not have been misled. The Ninth Circuit held that disclosure of the
                                  12   Company’s methods was nevertheless insufficient to prevent its revenue statements from being
Northern District of California
 United States District Court




                                  13   misleading. The Ninth Circuit held:
                                  14          What defendants’ disclosure—that revenue was sometimes being recognized
                                              before the customer was billed—does not reveal is that defendants were
                                  15          recognizing revenue before it was even earned. An investor would read
                                              defendants’ disclosure of revenues “recognized” as meaning that the excess
                                  16
                                              revenues recognized were at the very least earned. As plaintiffs allege, that
                                  17
                                              statement was misleading because defendants were allegedly recognizing
                                              revenue, before it was earned in violation of GAAP.
                                  18
                                       Id. at 1019 (emphasis in original). Thus, the Ninth Circuit reversed dismissal of the complaint,
                                  19
                                       holding that the allegations that the company had recognized revenue inconsistent with GAAP,
                                  20
                                       along with “at least some specific allegations of how the adjustments [to revenue] affected the
                                  21
                                       company’s financial statement and whether they were material in light of the company’s overall
                                  22
                                       financial position” sufficiently alleged materially misleading statements. Daou, 411 F.3d at 1018.
                                  23
                                              As in Daou, defendants’ explanation of how ASC 606 required sales-based royalties to be
                                  24
                                       recognized did not align with what defendants actually were recognizing in their statements. The
                                  25
                                       fact that defendants explained how ASC 606 was supposed to be applied and how that differed
                                  26
                                       from the prior accounting rule could not correct the misrepresentations caused by defendants’
                                  27
                                       alleged revenue recognition inconsistent with that rule. Contrary to defendants’ assurances that the
                                  28



                                                                                        17
                                          Case 4:19-cv-01765-YGR Document 61 Filed 10/05/20 Page 18 of 36




                                   1   change in financial reporting was little more than a change in “labeling” that was
                                   2   “simplifying . . . how we report our results” with no more than a “de minimus impact” on what was
                                   3   being reported, they did not clarify or simplify but rather exacerbated the problem. (FAC ¶¶ 44
                                   4   [Melo], 53 [Valiasek].)
                                   5           Defendants further argue that they disclosed in their 10Qs that their estimates were made
                                   6   using the “most likely outcome method.” (See Celio Decl., Exh. A at 13/42.) For example, the 10Q
                                   7   for the first quarter of 2018 stated:
                                   8           When the Company’s intellectual property license is the only performance
                                               obligation . . . the Company applies the sales-based royalty exception and revenue
                                   9           is estimated and recognized at a point in time when the licensee’s product sales
                                               occur. Estimates of sales-based royalty revenues are made using the most likely
                                  10
                                               outcome method, which is the single amount in a range of possible amounts
                                  11
                                               derived from the licensee’s historical sales volumes and sales prices of its
                                               products and recent commodity market pricing data and trends.
                                  12   (Id.)11 Based on this language in the disclosures, defendants contend their estimates were made
Northern District of California
 United States District Court




                                  13   using an accepted accounting model, not mere “blind predictions,” and the risks of that method
                                  14   were disclosed to investors.
                                  15           Defendants do not persuade. Like the tables comparing the effects of the new accounting
                                  16   rule, the context of that statement in the 10Qs was the further assurance that Amyris “applies the
                                  17   sales-based royalty exception and revenue is estimated and recognized at a point in time when the
                                  18   licensee’s product sales occur.” (Celio Decl., Exh. A at 13/42, emphasis supplied.) Defendants
                                  19   are alleged to have recognized revenue (and represented it to investors as “received” or “realized”)
                                  20   before the sales occurred, i.e., based on “projected and estimated Nenter product sales.” (FAC ¶¶
                                  21   25, 30, 31, 32, 43 [“revenues were entirely estimated”], 45, 52, 54 [recognizing DSM/Nenter
                                  22   royalty revenue based on estimates of projected sales], 59, 60 [attributing revenue to “products
                                  23   sold” in first quarter]; 68, 69 [limiting revenue drop to third quarter market volatility which
                                  24   reiterating revenues for first and second quarter as “realized”]). Thus, a statement in the 10Q about
                                  25

                                  26           11
                                                  The language in the 10Q tracks the general requirements of ASC 606 that apply to
                                  27   variable consideration, specifically ASC 606-10-32-8 which provides two methods by which
                                       entities can estimate variable consideration, the “expected value” method and the “most likely
                                  28   amount” method. That choice of estimation method language does not appear in the sales-based
                                       licensing exception.


                                                                                         18
                                          Case 4:19-cv-01765-YGR Document 61 Filed 10/05/20 Page 19 of 36




                                   1   the company’s estimation method does not neutralize its alleged false statements in recognizing
                                   2   royalty revenue prior to the licensee’s sale. Rather, it is quite plausible that a jury would find the
                                   3   statements merely obfuscated what ASC 606 required and Amyris was purporting to do—
                                   4   recognizing revenue when sales occur, not before. (See FAC ¶ 26, n.1 [sales-based royalty
                                   5   exception requires entity not to estimate variable consideration, but to wait until subsequent sales or
                                   6   usage of IP occurs before recognizing revenue]; ¶ 30 n.2 [sales-based royalty exception is “an
                                   7   exception to the principle of requiring an estimate” of variable consideration].)
                                   8                  2.      Amyris’s Statements Touting Sustainability of Financial Results
                                   9          Plaintiffs also allege defendants made false and misleading statements touting the
                                  10   sustainability of their reported revenue growth. Plaintiffs contend that, at a minimum, defendants’
                                  11   statements were false and misleading because they did not disclose the defendants lacked necessary
                                  12   information to estimate the royalty revenues Amyris actually would receive.
Northern District of California
 United States District Court




                                  13          Defendants argue that the plaintiffs have identified nothing more than forward-looking
                                  14   statements protected by the PSLRA’s safe harbor, 15 U.S.C. § 78u-5(c)(1). The PSLRA’s safe
                                  15   harbor provision states that a defendant is not liable for a “forward-looking statement” if:
                                  16         the statement is identified as a forward-looking statement and accompanied by meaningful
                                              cautionary statements identifying important factors that could cause actual results to differ
                                  17          materially (15 U.S.C. § 78u-5(c)(1)(A)(i)); and
                                  18         plaintiff fails to prove that the forward-looking statement was made with “actual knowledge
                                              by [the speaker] that the statement was false or misleading” or, if the alleged statement was
                                  19          made by a business entity, that the statement was “made or approved by [an executive
                                              officer] with actual knowledge the statement was false or misleading.”
                                  20

                                  21   15 U.S.C. § 78u-5(c)(1)(B)(i), (ii). For the reasons stated below, the Court finds that the statements
                                  22   at issue do not qualify as forward-looking and, even if they could, were not accompanied by
                                  23   sufficient cautionary statements to qualify for the PSLRA’s safe harbor.
                                  24                  a.      More than forward-looking
                                  25          Defendants argue that misstatements plaintiffs target in the FAC “are classic growth and
                                  26   revenue projections, which are forward-looking on their face.” Police Ret. Sys. of St. Louis v.
                                  27   Intuitive Surgical, Inc., 759 F.3d 1051, 1058 (9th Cir. 2014); Cutera, 610 F.3d at 1111 (“earnings
                                  28   projection[s]” are “by definition [] forward-looking statement[s].”). To the extent that plaintiffs try


                                                                                          19
                                          Case 4:19-cv-01765-YGR Document 61 Filed 10/05/20 Page 20 of 36




                                   1   to parse these forward-looking statements to focus on phrases that are phrased in the present tense,
                                   2   this is a futile exercise “because, examined as a whole, the challenged statements related to future
                                   3   expectations and performance.” Police Ret. Sys., 759 F.3d at 1059 (holding that statements
                                   4   regarding future expenditures projects were, in context, entirely forward-looking). The Court
                                   5   disagrees.
                                   6          First, the Court notes that even “general statements of optimism” may be actionable if they
                                   7   are related to aspects of the company’s operations that the speakers “kno[w] to be performing
                                   8   poorly.” Quality Systems, 865 F.3d at 1143.12 Here, however, the forward-looking aspects of
                                   9   defendants’ statements are accompanied by and premised on the alleged false representations of
                                  10   Amyris’s current revenues—i.e. non-forward-looking statements. For example, during the same
                                  11   call in which Melo is alleged to have falsely represented that Amyris had recognized $23M in
                                  12   revenue for the first quarter, including $11.4M in farnesene royalty revenue inconsistent with
Northern District of California
 United States District Court




                                  13   GAAP, Melo coupled that false revenue statement with the following announcements:
                                  14          We exceeded our guidance for the year of about 70% gross margin and delivered
                                              strong revenue growth. We delivered activity in the first quarter that would have
                                  15          represented an additional $1 million in revenue. This would have been mostly
                                              100% gross margin revenue that is expected to be accounted for in the second
                                  16          quarter due to timing. This is what we consider growing sustainably, and we have
                                              very good visibility on continuing at this rate or better for the next several years.
                                  17          ***
                                              I think what we said in the last call is that we would generate around $50 million
                                  18          to $60 million of value share for the year, and that is the royalty line. And that’s
                                              what you should expect. It won’t be perfectly linear for the year, so you’ll see
                                  19          some choppiness. But again, for the full year, $50 million to $60 million, I’d
                                              expect some choppiness, but full year strong flows. No change.
                                  20
                                       (FAC ¶¶ 51, 53.)
                                  21
                                              Similarly, shortly after reporting the misstated first quarter royalty revenue, in May of 2018,
                                  22
                                       Amyris hosted a presentation in which it told investors:
                                  23
                                              MELO: We see the growth ahead at about 71%, and we see a margin in the health
                                  24          and wellness space of about 83%. So great gross margin business. And it’s a great
                                              gross margin business because a core part of that business in the near to medium
                                  25
                                              12
                                  26               For example, the statement that a company “anticipates a continuation of its accelerated
                                       expansion schedule,” while knowing that the expansion is already failing, is materially misleading.
                                  27   Id. (citing Fecht v. Price Co., 70 F.3d 1078, 1081 (9th Cir. 1995)); see also Warshaw v. Xoma
                                       Corp., 74 F.3d 955, 959 (9th Cir. 1996) (statements that “everything [was] going fine” with FDA
                                  28   approval was misleading when clinical studies actually failed to produce results that could lead to
                                       FDA approval).


                                                                                         20
                                          Case 4:19-cv-01765-YGR Document 61 Filed 10/05/20 Page 21 of 36



                                              term is actually 100% margin payments, or we used to call value share, we now
                                   1          call it royalty, from DSM for some of our [farnesene] vitamin technology.
                                              ***
                                   2          VALIASEK: So again, what are [we] seeing? Sustainable growth. This is how we
                                              get to EBDITDA [i.e., earnings before interest, taxes, depreciation, and
                                   3          amortization] positive in 2018 and the outer years, Okay. 83% non-GAAP gross
                                              margin versus last year same quarter, negative 4%.
                                   4          ***
                                              But if you take out of our run rate from Q1 2018, that $6 million where it’s almost
                                   5          at the exact same run rate we were at for Q4 2017. So a lot of investors and
                                              analysts are saying to me, Okay, well the information that you’re giving me,
                                   6          we’re doing the math, we’ve said our EBITDA13 will be $10 million positive. If
                                              we do the math, you’re going to be even more than that. But what we wanted to
                                   7          do consistently is be conservative, make sure that we meet our numbers.
                                              Here’s our revenue growth. It’s again, year over year amazing. We’re expecting
                                   8          to do 185 to 195 in 2018. Again, gross margin at least 70% for 2018. And you’ll
                                              see the same thing in 2019.
                                   9
                                       (FAC ¶ 59.) Melo also stated in that presentation that Amyris had “the most profitable product
                                  10
                                       portfolio in our industry with an anticipated gross margin of around 70% for the year. And we
                                  11
                                       blew through that in the first quarter, as you know, based on the mix of products that we sold in the
                                  12
Northern District of California




                                       first quarter.” (FAC ¶59, emphasis supplied.) In so doing, Melo provided a specific prediction of
 United States District Court




                                  13
                                       annual revenue growth (down to the percentage), while using misstated revenues for the first
                                  14
                                       quarter to indicate that prediction had already been met.14
                                  15
                                              Similarly, the same day Amyris issued its August 6, 2018 press release reporting misstated
                                  16
                                       revenues of $24.8M for the second quarter of 2018, Melo also stated:
                                  17
                                              We delivered much better revenue in the first half of 2018, much stronger gross
                                  18          margin, lower cost and continued our improvement in net income. Our strategy of
                                              delivering strong, profitable growth is working, and we expect a very strong
                                  19          second half to build on the momentum of the first half.
                                  20          We expect to deliver with our prior stated target revenue range of $185 million to
                                              $195 million and to achieve a full year positive EBITDA of around $10
                                  21          million. . . . In aggregate, we expect these activities and our base business to
                                              deliver between $135 million and $145 million of revenue and gross profit in
                                  22          excess of $100 million in the second half.
                                  23   (FAC ¶ 62, emphasis supplied.) Valiasek underscored the growth projections Melo described,
                                  24   stating: “This pipeline of business is sizable. In fact, we anticipate that our quarterly revenues in
                                  25

                                  26          13
                                                EBITDA stands for earnings before interest, taxes, depreciation, and amortization.
                                  27          14
                                                 The Court further notes that defendants’ statements of recognized and projected revenues
                                       went beyond mere “feel good monikers” of performance or “mildly optimistic” assessments. Cf.
                                  28   Oregon Pub. Employees Ret. Fund v. Apollo Grp. Inc., 774 F.3d 598, 606 (9th Cir. 2014) (citing In
                                       re Cutera Sec. Litig., 610 F.3d 1103, 1111 (9th Cir. 2010).

                                                                                          21
                                          Case 4:19-cv-01765-YGR Document 61 Filed 10/05/20 Page 22 of 36




                                   1   Q3 and Q4 will be at some of the highest quarterly levels we’ve experienced since executing the
                                   2   fuels business and at much improved profitability.” (Id.)
                                   3          The allegations here are similar to those examined by the Ninth Circuit in Quality Systems.
                                   4   The court in Quality Systems considered statements in which defendants predicted a “revenue range
                                   5   of growth of 21% to 24% for the year and an EPS growth of 29% to 33% for the year” while
                                   6   “characterizing these predictions as ‘quite conservative’ given QSI’s ‘large’ pipeline” that was
                                   7   ‘growing.’” Quality Systems, 865 F.3d at 1147. The court held that these statements were not
                                   8   protected but were “non-forward[-]looking statements about the state of QSI’s sales pipeline.” Id. at
                                   9   1148; see also Am. West, 320 F.3d at 937 (statements about the effects of past facts are not
                                  10   “forward-looking”). The Ninth Circuit held that these statements “went beyond ‘feel good’
                                  11   optimistic statements. . . . [and] did not just describe the pipeline in subjective or emotive
                                  12   terms. . . . [but] provided a concrete description of the past and present state of the pipeline.” Id. at
Northern District of California
 United States District Court




                                  13   1144. Moreover, defendants in Quality Systems were alleged to have actual knowledge that their
                                  14   statements of present facts were false and misleading. Id. at 1149. Thus, forward-looking
                                  15   statements premised on those false statements about present facts also were made with knowledge
                                  16   of their falsity and were not covered by the PSLRA’s Safe Harbor. Id.15
                                  17          Here, as in Quality Systems, defendants’ enthusiastic, specific financial forecasts were
                                  18   intertwined with its misstatements of current revenues and the revenue pipeline. Defendants failed
                                  19   to disclose the material facts undermining those projections. Defendants made materially false or
                                  20   misleading statements about the reliability and sustainability of the Company’s present reported
                                  21   revenues. Defendants’ alleged statements therefore misrepresented or omitted material past or
                                  22   present facts, such that the PSLRA’s safe harbor does not apply.
                                  23          15
                                                  Other district courts in the Ninth Circuit prior to Quality Systems found that “the
                                  24   PSLRA’s safe harbor does not apply” to challenged statements that omit or misrepresent the
                                       present facts underpinning those statements. Mallen v. Alphatec Holdings, Inc., 861 F.Supp.2d
                                  25   1111, 1118, 1126 (S.D. Cal. 2012) aff’d sub nom. Fresno Cty. Employees’ Ret. Ass’n v. Alphatec
                                       Holdings, Inc., 607 F. App’x 694 (9th Cir. 2015) (finding statement that “we anticipate that our
                                  26   revenues throughout the balance of 2010 will continue to grow” not protected by the safe harbor);
                                       see also, In re Celera Corp. Sec. Litig., 2013 WL 4726097 (N.D. Cal. Sept. 3, 2013) (“the failure to
                                  27   alert investors to the reimbursement problem was not forward-looking; rather, it was an omission of
                                       a historical fact”); In re Nuvelo, Inc. Sec. Litig., 668 F.Supp.2d 1217, 1230 (N.D. Cal. 2009)
                                  28   (statements about drug’s path to approval were actionable as they “concealed or downplayed
                                       known present risks related to regulatory approval”).


                                                                                          22
                                          Case 4:19-cv-01765-YGR Document 61 Filed 10/05/20 Page 23 of 36




                                   1                  b.      Meaningful Cautionary Statements
                                   2          Defendants further contend they provided meaningful cautionary statements in connection
                                   3   with all the statements they contend are forward-looking. Defendants cite to standard cautionary
                                   4   statements in their press releases16 and transcripts of earnings calls.17 In addition, they contend that
                                   5   cautionary language was offered in the May 22, 2018 presentation, in which Melo stated:
                                   6          I am going to share information with you that is forward-looking. I wish I could
                                              guarantee that it’s all going to happen without question. The reality is there are
                                   7          risks in what we do. But I wouldn’t be sharing it with you if I didn’t believe it
                                              and if we didn’t have it well underpinned and expected for it to happen.
                                   8
                                       (Celio Decl. Exh. I [May 22, 2018 presentation] at p. 2.)
                                   9
                                              16
                                  10
                                                 The press releases all included the same standard language:
                                              Forward -Looking Statements
                                  11          This release contains forward-looking statements, and any statements other than
                                              statements of historical fact could be deemed to be forward -looking statements.
                                  12          These forward -looking statements include, among other things, statements
Northern District of California




                                              regarding future events, such as expected 2018 revenue and EBITDA, anticipated
 United States District Court




                                  13          2018 business performance, expected market opportunities for our products and
                                              anticipated future revenue composition, that involve risks and uncertainties. These
                                  14          statements are based on management’s current expectations and actual results and
                                              future events may differ materially due to risks and uncertainties, including risks
                                  15          related to Amyris’s liquidity and ability to fund operating and capital expenses,
                                              potential delays or failures in development, production and commercialization of
                                  16          products, risks related to Amyris’s reliance on third parties, and other risks
                                              detailed from time to time in filings Amyris makes with the Securities and
                                  17          Exchange Commission, including Annual Reports on Form 10-K, Quarterly
                                              Reports on Form 10-Q and Current Reports on Form 8-K. Amyris disclaims any
                                  18          obligation to update information contained in these forward -looking statements
                                              whether as a result of new information, future events, or otherwise.
                                  19
                                       (Celio Decl., Exh. C at 2/6; see also Exhs. D, E.)
                                  20          17
                                                 The earnings call presentations all began with a standard disclaimer at their start, read by
                                  21   Peter DeNardo, Director of Investor Relations and Corporate Communications:

                                  22          During this call, we will make forward-looking statements about events and
                                              circumstances that have not yet occurred, including projections of Amyris’
                                  23          operating activities and their anticipated financial impact on our business and
                                              financial results for 2018 and beyond. These statements are based on
                                  24          management’s current expectations, and actual results and future events may
                                              differ materially due to risks and uncertainties, including those detailed from time
                                  25          to time in the filings Amyris makes with its Securities and Exchange
                                              Commission, including Annual Reports on Form 10-K, quarterly reports on Form
                                  26          10-Q and current reports on Form 8-K. Amyris disclaims any obligation to update
                                              information contained in these forward -looking statements, whether as a result of
                                  27          new information, future events or otherwise. Please refer to the Amyris SEC
                                              filings for detailed discussion of the relevant risks and uncertainties.
                                  28
                                       (Celio Decl. Exh. F at 1; see also Exh. G at 1, Exh. H at 1.)


                                                                                          23
                                          Case 4:19-cv-01765-YGR Document 61 Filed 10/05/20 Page 24 of 36




                                   1           That defendants included these cautionary statements in their disclosures does not change
                                   2   the analysis here. Adequate cautionary language under the PSLRA must identify “important
                                   3   factors that could cause actual results to differ materially from those in the forward-looking
                                   4   statement.” See 15 U.S.C. § 78u-5(c)(1)(A)(i). “Where a forward-looking statement is
                                   5   accompanied by a non-forward-looking factual statement that supports the forward-looking
                                   6   statement, cautionary language must be understood in the light of the non-forward-looking
                                   7   statement.” Quality Systems, 865 F.3d at 1146–47. “For cautionary language accompanying a
                                   8   forward-looking portion of a mixed statement to be adequate under the PSLRA, that language must
                                   9   accurately convey appropriate, meaningful information about not only the forward-looking
                                  10   statement but also the non-forward-looking statement.” Id. at 1148. “Where, as here, forward-
                                  11   looking statements are accompanied by non-forward-looking statements about current or past facts,
                                  12   that the non-forward-looking statements are, or may be, untrue is clearly an ‘important factor’ of
Northern District of California
 United States District Court




                                  13   which investors should be made aware.” Id. “If the non-forward-looking statement is materially
                                  14   false or misleading, it is likely that no cautionary language—short of an outright admission of the
                                  15   false or misleading nature of the non-forward-looking statement—would be ‘sufficiently
                                  16   meaningful’ to qualify the statement for the safe harbor.” Id. at 1146-47 (emphasis supplied); see
                                  17   also Virginia Bankshares, Inc. v. Sandberg, 501 U.S. 1083, 1097 (1991) (“not every mixture with
                                  18   the true will neutralize the deceptive. . . . [t]he point of a proxy statement, after all, should be to
                                  19   inform, not to challenge the reader’s critical wits.”) (internal citations omitted).
                                  20           The cautionary language offered by defendants here does not meaningfully address the risks
                                  21   inherent in Amyris’s projections of future revenues. Those projections were all accompanied by
                                  22   statements of royalty revenue defendants had recognized improperly, and as to which they later
                                  23   admitted they had “no visibility.” (FAC ¶ 68.) Like the “materially false or misleading non-
                                  24   forward-looking statements about the state of QSI’s sales pipeline” in Quality Systems, “virtually
                                  25   no cautionary language short of an outright admission” would be sufficient to qualify the forward-
                                  26   looking portions of the statements alleged here. Quality Systems, 865 F.3d at 1146.
                                  27

                                  28



                                                                                           24
                                          Case 4:19-cv-01765-YGR Document 61 Filed 10/05/20 Page 25 of 36




                                   1          In sum, the statements alleged here do not qualify as forward-looking statements under the
                                   2   PSLRA’s safe harbor.18
                                   3          3. Amyris’s Disclosures About Material Weaknesses in Internal Controls
                                   4          Finally, plaintiffs allege that Amyris was operating with material weaknesses in its internal
                                   5   controls over financial reporting that it failed to disclose truthfully to investors. “A material
                                   6   weakness is a deficiency, or combination of control deficiencies, in internal control over financial
                                   7   reporting, such that there is a reasonable possibility that a material misstatement of our annual or
                                   8   interim financial statements will not be prevented or detected on a timely basis.” 17 C.F.R. §
                                   9   240.13a-15. “[A] statement of opinion is actionably misleading if it “omits material facts” that
                                  10   “conflict with what a reasonable investor would take from the statement itself[.]” Omnicare, 575
                                  11   U.S. 175, 188 (“[A]n investor . . . expects such an assertion to rest on some meaningful legal
                                  12   inquiry—rather than, say, on mere intuition, however sincere.”).
Northern District of California
 United States District Court




                                  13          Prior to the relevant period here, Amyris disclosed significant material weaknesses in its
                                  14   internal controls over financial reporting for fiscal year 2017, including that it “lacked a sufficient
                                  15   number of trained resources” with responsibility over financial presentation and disclosure, and
                                  16   “did not have an effective risk assessment process to identify and analyze necessary changes in
                                  17   significant accounting policies.” (FAC ¶¶ 46, 47.) Amyris disclosed that those material weaknesses
                                  18   “resulted in material misstatements” regarding revenue for fiscal year 2017, and that they “create[d]
                                  19   a reasonable possibility that a material misstatement of our annual or interim consolidated financial
                                  20   statements that would not be prevented or detected on a timely basis.” (Id. ¶ 47.) At the same time,
                                  21   Amyris reported that it was addressing those material weaknesses with a remediation plan including
                                  22   increasing accounting resources, staffing, and training. (Id. ¶¶ 48, 49.)
                                  23

                                  24

                                  25          18
                                                  Further, even assuming any of the statements alleged could be viewed as purely forward-
                                       looking, plaintiffs have sufficiently alleged that defendants had actual knowledge their statements
                                  26   were materially false or misleading, as set forth herein in section B. This, too, would bar reliance
                                       on the safe harbor. See Quality Systems, 865 F.3d at 1149 (“As described above, Defendants had
                                  27   actual knowledge that their non-forward-looking statements were false and misleading. Their
                                       forward-looking statements were premised on those non-forward-looking statements. It necessarily
                                  28   follows that they also had actual knowledge that their forward-looking statements were false or
                                       misleading.”) (emphasis supplied).

                                                                                          25
                                          Case 4:19-cv-01765-YGR Document 61 Filed 10/05/20 Page 26 of 36




                                   1          Amyris continued to represent in its SEC filings that it was remediating the previously
                                   2   reported internal controls issues. (Id. ¶¶ 56, 64, 70.) Further, on May 18, 2018, August 14, 2018,
                                   3   and November 15, 2018, Defendants asserted in the Forms 10-Q1, Q2, Q3 that: “There were no
                                   4   changes in our internal control over financial reporting during [the most recently completed fiscal
                                   5   quarter] that have materially affected, or are reasonably likely to materially affect, our internal
                                   6   control over financial reporting.” (Id.)
                                   7          Contrary to those representations, Amyris’s accounting department was not increasing and
                                   8   improving but in fact was experiencing near constant turnover; was staffed predominately by
                                   9   inexperienced temporary employees in both regular staff and senior management positions; and
                                  10   was struggling to function. (Id. ¶¶ 34-41, 49.) Thus, far from remediating the prior internal control
                                  11   weaknesses and experiencing no new issues, plaintiffs allege that Amyris’s internal controls were
                                  12   deteriorating further and new failures were occurring as the result of the Company’s adoption of
Northern District of California
 United States District Court




                                  13   ASC 606, none of which was disclosed to investors. (Id. ¶ 49.) Defendants failed to disclose that
                                  14   the Company was in the process of preparing financial statements for 2018 that included royalty
                                  15   revenues based uncertain estimates that would further strain Amyris’s internal control over
                                  16   financial reporting, as they would later be required to admit. (Id.) Defendants’ representations left
                                  17   investors with the false or misleading impression that Amyris was curing its prior internal controls
                                  18   weaknesses and no new concerns needed to be disclosed in prevent that statement from being false
                                  19   or misleading.
                                  20          Further, Melo and Valiasek, in their roles as CEO and CFO, signed off on the SOX
                                  21   certifications in Amyris’s 10-Qs and annual report, attesting to the accuracy of the reports, the
                                  22   disclosure of any weakness or change in the company’s internal controls over financial reporting,
                                  23   and the corrective actions the company was taking regarding its prior failures. (Id. ¶¶ 48, 49, 56,
                                  24   64, 65.) However, both Melo and Valiasek were aware of pre-existing material weaknesses as well
                                  25   additional, then-existing material weaknesses in Amyris’s internal control over financial
                                  26   reporting—namely that it lacked the necessary information to account effectively for the royalty
                                  27   revenues it was reporting (id. ¶ 68) and that its accounting department was struggling to function
                                  28   due to constant turnover (id. ¶¶ 34-41). As Amyris would later admit, these undisclosed material


                                                                                          26
                                          Case 4:19-cv-01765-YGR Document 61 Filed 10/05/20 Page 27 of 36




                                   1   weaknesses again significantly increased the likelihood that their reported financial statements were
                                   2   unreliable. (Id. ¶ 76.)
                                   3          Accordingly, Amyris’s statements, as certified by Melo and Valiasek, representing to
                                   4   investors and the SEC that there were no changes “reasonably likely to materially affect” Amyris’s
                                   5   internal control over financial reporting satisfy the pleading standard with respect to being
                                   6   objectively false, misleading, and undisclosed throughout the Class Period.
                                   7          B.      Scienter
                                   8          The Court further finds that the allegations herein, taken in their totality, sufficiently allege
                                   9   a strong inference of scienter as required under the PSLRA. “Scienter may be established . . . by
                                  10   showing that the defendants knew their statements were false, or by showing that defendants were
                                  11   reckless as to the truth or falsity of their statements.” Gebhart, 595 F.3d at 1041. Although
                                  12   scienter is an inquiry into the defendant’s subjective state of mind, “the objective unreasonableness
Northern District of California
 United States District Court




                                  13   of a defendant’s conduct may give rise to an inference of scienter.” Id. at 1041-42. Thus, “an
                                  14   extreme departure from the standards of ordinary care . . . which presents a danger of misleading
                                  15   buyers or sellers that is either known to the defendant or is so obvious that the actor must have been
                                  16   aware of it” can supply evidence of scienter. Id. (quoting Hollinger v. Titan Capital Corp., 914
                                  17   F.2d 1564, 1569 (9th Cir. 1990) (en banc)). “To determine whether a ‘strong’ inference has been
                                  18   pleaded, ‘the reviewing court must ask: When the allegations are accepted as true and taken
                                  19   collectively, would a reasonable person deem the inference of scienter at least as strong as any
                                  20   opposing inference?’” Webb, 884 F.3d at 850 (quoting Tellabs, 551 U.S. at 326.)
                                  21          Here, plaintiffs allege significant GAAP violations resulting in millions of dollars in
                                  22   overstated royalty revenue based on nothing more than projections of future sales. They allege
                                  23   facts, including confidential witness statements to show that defendants had access to and would
                                  24   have known information contradicting the statements they were making to investors. They allege
                                  25   defendants had accounting knowledge and occupied key roles in the company’s decision-making
                                  26   such that knowledge of the falsity of their statements can be imputed. In addition, defendants had
                                  27   responsibility for internal financial controls that they had already conceded were weak and at risk
                                  28   of reporting material misrepresentation yet continued to certify that remedial efforts were


                                                                                          27
                                          Case 4:19-cv-01765-YGR Document 61 Filed 10/05/20 Page 28 of 36




                                   1   underway. What is more, plaintiffs plausibly allege that defendants had reason to misrepresent the
                                   2   company’s royalty revenues during the relevant time period due to the company’s dire financial
                                   3   condition and the individual defendants’ potential to profit from inflated revenue reports in bonuses
                                   4   and stock sales. The Court considers each category of scienter allegations in turn.
                                   5                  1.      GAAP Violations
                                   6          First, the alleged GAAP violations here were significant and repeated throughout the class
                                   7   period. To support a strong inference of scienter based on alleged GAAP violations, a complaint
                                   8   must describe them with sufficient particularity “so that ‘a court can discern whether the alleged
                                   9   GAAP violations were minor or technical in nature, or whether they constituted widespread and
                                  10   significant inflation of revenue.’” Daou Sys., 411 F.3d at 1016–17 (quoting In re McKesson, 126
                                  11   F.Supp.2d at 1273); see also S.E.C. v. Todd, 642 F.3d 1207, 1218–19 (9th Cir. 2011) (sufficient
                                  12   evidence of scienter where recording sale as revenue violated GAAP and CFO understood that it
Northern District of California
 United States District Court




                                  13   was inconsistent with GAAP at the time it was recorded); McKesson, 126 F.Supp.2d at 1273
                                  14   (“[W]hen significant GAAP violations are described with particularity in the complaint, they may
                                  15   provide powerful indirect evidence of scienter. After all, books do not cook themselves.”); Sec. &
                                  16   Exch. Comm’n v. Bardman, 216 F.Supp.3d 1041, 1052–53 (N.D. Cal. 2016) (finding allegations
                                  17   sufficient to support strong inference of scienter where complaint alleged “that GAAP requires a
                                  18   company to record a ‘lower of cost or market’ (LCM) charge if the value of inventory is less than
                                  19   its market value,” that [defendants] knew of this rule, and that they failed to write-down inventory
                                  20   value when they should have.”); Thomas v. Magnachip Semiconductor Corp., 167 F.Supp.3d 1029,
                                  21   1042 (N.D. Cal. 2016) (“[a]ccounting errors that prove to have a significant impact on core
                                  22   business operations-i.e. cash, revenue, profits, liquidity . . . sometimes give rise to a compelling
                                  23   inference of scienter,” quoting In re Medicis Pharm. Corp. Sec. Litig., No. CV-08-1821-PHX-
                                  24   GMS, 2010 WL 3154863, at *5 (D. Ariz. Aug. 9, 2010)). “If the GAAP violations are minor or
                                  25   technical, there is less implication that senior management was aware of the misstatement[, but i]f
                                  26   the GAAP violations involve substantial clients or significant inflation of revenue, ‘a strong
                                  27   inference arises that senior management intentionally misstated earnings.’” In re Capstone Turbine
                                  28   Corp. Sec. Litig., No. 15-CV-8914-DMG-RAOX, 2018 WL 836274, at *6 (C.D. Cal. Feb. 9, 2018)


                                                                                          28
                                          Case 4:19-cv-01765-YGR Document 61 Filed 10/05/20 Page 29 of 36




                                   1   (quoting McKesson, 126 F.Supp.2d at 1273). Thus, “plaintiff must show with particularity how the
                                   2   adjustments affected the company’s financial statements and whether they were material in light of
                                   3   the company’s overall financial position.” Daou, 411 F.3d at 1018.
                                   4          Defendants argue that mere publication of inaccurate revenue figures does not establish
                                   5   scienter.19 Defendants contend that they made good-faith royalty revenue estimates, using a brand-
                                   6   new accounting rule that ultimately turned out to be wrong and were no more than negligent.
                                   7   Based upon the allegations here, the Court disagrees.
                                   8          Plaintiffs’ allegations describe a substantial misstatement of revenue that ultimately had a
                                   9   devastating impact on a company already in serious trouble before the accounting violations
                                  10   occurred. They establish the sort of widespread and significant inflation of revenue that would
                                  11   support a finding of scienter. Further, Valiasek stated that a portion of the poor third quarter results
                                  12   arose from “a much smaller amount of fragrance partner royalty revenue that was earned but could
Northern District of California
 United States District Court




                                  13   not be recognized in Q3 due to ASC 606 requirements.” (FAC ¶ 68, emphasis supplied.) This
                                  14   acknowledgment by Valiasek—that ASC 606 restricted recognition of royalty revenue even if the
                                  15   company considered it “earned”—strongly indicates that Valiasek understood that ASC 606
                                  16   precluded recognition of royalty revenues based solely on projected sales, but nevertheless
                                  17   continued to report farnesene royalty revenues based on projected sales, contrary to ASC 606. Cf.
                                  18   Todd, 642 F.3d at 1218–19 (sufficient evidence of scienter where CFO and controller knew “the
                                  19   auditors wouldn’t go for” recognizing sale as revenue but did so anyway, in violation of GAAP);
                                  20   see also Lloyd v. CVB Fin. Corp., 811 F.3d 1200, 1207 (9th Cir. 2016) (in order to allege strong
                                  21   inference of scienter based on failure to follow GAAP must allege, for example, “that a company’s
                                  22   CFO was aware that the practice was improper”).
                                  23          //
                                  24          //
                                  25
                                              19
                                                 Defendants’ citation to DSAM Global Value Fund v. Altris Software, Inc., 288 F.3d 385,
                                  26   390 (9th Cir. 2002) on this point is distinguishable. There, the court found the allegations that an
                                       outside accounting and auditing firm hired by the company failed to follow GAAP and catch the
                                  27   company’s improper revenue recognition did not compel an inference of intentional or reckless
                                       conduct as opposed to mere carelessness. Here, the allegation is that the company’s key executives
                                  28   disregarded GAAP and had access to information contradicting revenue recognition statements they
                                       themselves made.

                                                                                          29
                                          Case 4:19-cv-01765-YGR Document 61 Filed 10/05/20 Page 30 of 36




                                   1                  2.     Access to Contradictory Information
                                   2          Second, defendants Melo and Valiasek had access to information contradicting their
                                   3   statements, supporting an inference that they knew those statements to be false. “[P]articularized
                                   4   allegations that defendants had ‘actual access to the disputed information’ may raise a strong
                                   5   inference of scienter. Dearborn Heights, 856 F.3d at 620. Further, “[a]llegations regarding
                                   6   management’s role in a corporate structure and the importance of the corporate information about
                                   7   which management made false or misleading statements may also create a strong inference of
                                   8   scienter when made in conjunction with detailed and specific allegations about management’s
                                   9   exposure to factual information within the company.” Id. (quoting South Ferry LP, No. 2 v.
                                  10   Killinger, 542 F.3d 776, 785 (9th Cir. 2008)).
                                  11          Here, the statements of the confidential witnesses (CW’s) confirm both Melo and Valiasek,
                                  12   in addition to being top executives in the company with access to the financial information by
Northern District of California
 United States District Court




                                  13   virtue of those positions, were themselves reviewing the revenue numbers monthly or weekly.
                                  14   (FAC ¶¶ 38, 39.) Both met frequently with the top accounting personnel and received regular
                                  15   reports on the company’s financial information. (Id. ¶ 39.) Valiasek was not only controlled and
                                  16   managed accounting and financial reporting but was personally involved in day-to-day accounting
                                  17   operations due to high turnover in a small department. (Id. ¶¶ 38-40.)20 Valiasek was actively
                                  18   engaged in the process of revenue recognition and financial reporting. (Id. ¶ 40.) And Valiasek
                                  19   was aware that the accounting department was struggling to operate effectively due to high
                                  20   turnover and lack of experienced employees. (Id.) She would have been aware that temporary
                                  21   employees were filling key roles, such as SEC reporting and accounting. (Id.) CW2 stated that
                                  22   Valiasek “worked closely with the technical accounting, especially with [the VP of Technical
                                  23   Accounting],” who was primarily responsible for handling the revenue from Amyris’s royalty
                                  24   agreement with DSM. (Id. ¶ 38.)
                                  25

                                  26
                                              20
                                                 CWs here are alleged to have served in the company’s accounting and financial
                                  27   operations department during the relevant period. CW1 worked in accounting and financial
                                       operations. (FAC ¶ 34.) CW2 worked in the accounting department, primarily in operational
                                  28   accounting. (Id. ¶ 37.) Both were in positions to possess knowledge of the information they
                                       provided. (Id. ¶¶ 34-41.)

                                                                                        30
                                          Case 4:19-cv-01765-YGR Document 61 Filed 10/05/20 Page 31 of 36




                                   1                  3.      Accounting Knowledge and Involvement in Core Operations
                                   2          Third, both Melo and Valiasek had significant accounting knowledge and training and were
                                   3   in positions of control over Amyris’s core operations. By virtue of their specific knowledge of and
                                   4   access to the financial information here, as well as their knowledge of the company’s precarious
                                   5   financial state and failure of internal controls, Melo and Valiasek can be inferred to have known
                                   6   that the reported revenues were not based on actual sales.
                                   7          “The core operations doctrine—the theory that facts critical to a business’s core
                                   8   operations . . . are known to a company’s key officers—can be one relevant part of a complaint that
                                   9   raises a strong inference of scienter.” Azar v. Yelp, Inc., No. 18-CV-00400-EMC, 2018 WL
                                  10   6182756, at *20 (N.D. Cal. Nov. 27, 2018) (citing South Ferry, 542 F.3d at 784) (internal citations
                                  11   omitted). Scienter can be inferred even in the absence of more particularized allegations “where
                                  12   the nature of the relevant fact is of such prominence that it would be ‘absurd’ to suggest that
Northern District of California
 United States District Court




                                  13   management was without knowledge of the matter.” Reese v. Malone, 747 F.3d 557, 576 (9th Cir.
                                  14   2014), overruled on other grounds by Dearborn Heights, 856 F.3d 605. For example, in Berson,
                                  15   the Ninth Circuit found a strong inference that officers “directly responsible for [the company’s]
                                  16   day-to-day operations” would not have known about stop work orders affecting tens of millions of
                                  17   dollars of the company’s work. Berson, 527 F.3d at 988. Similarly, in Reese, the court held that
                                  18   scienter could be imputed to a corporate officer since the statements were specific and reflective of
                                  19   her access to disputed information. Reese, 747 F.3d at 576 (finding it “absurd to believe” that head
                                  20   of operations, an experienced chemical engineer, was without knowledge of the contradictory
                                  21   information when she made alleged false statements regarding oil spill).
                                  22          Here, the company was in serious debt and faced a continuing deficit in internal controls
                                  23   over financial reporting. Melo and Valiasek had certified that the failures in internal controls
                                  24   created a significant likelihood of additional material misstatements to investors. Even when they
                                  25   conceded, in their November 2018 statements, that $15 million in expected third quarter revenues
                                  26   had not materialized, and that they had “no visibility on the actual royalty” from Nenter, both Melo
                                  27   and Valiasek continued to assure investors that the first two quarters, made with the same faulty
                                  28   recognition in violation of GAAP, were “realized” revenues. (FAC ¶ 68.) That Melo and Valiasek


                                                                                         31
                                          Case 4:19-cv-01765-YGR Document 61 Filed 10/05/20 Page 32 of 36




                                   1   would not have known that the millions of dollars in revenues had not been realized, despite their
                                   2   constant monitoring of the company’s debts and the revenues, and their duties to active remediation
                                   3   plan on the financial controls issues, rises to the level of the “absurd” that the Ninth Circuit found
                                   4   in Berson and Reese.
                                   5                  4.      Failure of Internal Controls
                                   6          Fourth, defendants’ alleged failure to maintain an effective control environment, and their
                                   7   attestations to the contrary, supports a strong inference of scienter. Both Defendants were required
                                   8   to oversee and manage financial reporting and the effectiveness of Amyris’s internal controls. Both
                                   9   attested in their certifications under the Sarbanes–Oxley Act that their financial reporting was
                                  10   accurate, that they had “[d]esigned such internal control over financial reporting, or caused such
                                  11   internal control over financial reporting to be designed under our supervision, to provide reasonable
                                  12   assurance regarding the reliability of financial reporting and the preparation of financial
Northern District of California
 United States District Court




                                  13   statements”, and that there were no undisclosed material errors or changes. On (FAC ¶¶ 57, 65,
                                  14   71.) Months later, defendants later confirmed that during the Class Period, they had “no visibility
                                  15   on the actual royalty” amounts (id. ¶ 68), that “a material error was [being] made related to the
                                  16   estimates for recognizing revenue for royalty payments . . . under [ASC] 606” for the 2018
                                  17   quarterly financial statements (id. ¶ 76), that they “did not design and operate effective controls
                                  18   over . . . complex, significant non-routine transactions related to licenses and royalty revenue
                                  19   recognition” (Murphy Dec., Exh. A, at p. 13).21 These allegations, added to the others here, support
                                  20   an inference that defendants were aware of matters relevant to their certifications or recklessly
                                  21   failed to make themselves aware. See Howard v. Everex Sys., Inc., 228 F.3d 1057, 1061 (9th Cir.
                                  22   2000) (“when a corporate officer signs a document on behalf of the corporation, that signature will
                                  23   be rendered meaningless unless the officer believes that the statements in the document are true.”);
                                  24   see Thomas, 167 F.Supp.3d at 1043 (allegations that defendants signed SOX certifications attesting
                                  25

                                  26
                                              21
                                  27              Plaintiffs also allege facts that they contend establish a motivation to mislead, including
                                       stock sales and bonuses tied to performance. Because the Court finds that the allegations discussed
                                  28   above are sufficient to establish a strong inference of scienter, it need not reach the merits of the
                                       parties’ arguments as to the sufficiency of these additional allegations.


                                                                                          32
                                          Case 4:19-cv-01765-YGR Document 61 Filed 10/05/20 Page 33 of 36




                                   1   to accuracy of quarterly statements and that management was “not maintaining an effective control
                                   2   environment” supported scienter).22
                                   3                  5.      Motivation to Misstate Revenues
                                   4          Finally, plaintiffs allege that defendants were motivated to misrepresent recognized
                                   5   revenues both for the sake of the company and for their personal gain. “A strong correlation
                                   6   between financial results and stock options or cash bonuses for individual defendants may
                                   7   occasionally be compelling enough to support an inference of scienter.” Zucco Partners, 552 F.3d
                                   8   at 1004 (scienter can be shown depending on “how intimately the bonuses were tied to the
                                   9   company’s financials” including comparisons with prior years’ bonuses and correlation between
                                  10   bonuses and performance).
                                  11          Plaintiffs allege that defendants used Amyris’s artificially inflated stock to provide needed
                                  12   financing to continue operations during a period when the company was struggling with significant
Northern District of California
 United States District Court




                                  13   debt and had “substantial doubt about its ability to continue as a going concern.” (FAC ¶ 91
                                  14   [quoting 2017 Form 10-K]; ¶ 41 (CW2 statement that company’s debts and repayment schedules
                                  15   were significant concern).) Plaintiffs allege that, on August 21, 2018, defendants conducted a
                                  16   secondary offering, selling millions of shares of stock to come up with $46 million in desperately
                                  17   needed cash. (Id. ¶ 91.) This secondary offering occurred a little over two weeks after its August 6
                                  18   press release and earnings call touting its $24.8 million dollars in revenue for the second quarter of
                                  19   2018, and just one week after Amryris filed its August 14 10-Q, as certified by Melo and Valiasek,
                                  20   announcing $6.88 million in royalty revenue and $23.19 million in revenue for the period ending
                                  21   June 30, 2018. (Id. ¶¶ 61, 64.) Plaintiffs’ allegations support an inference that defendants made
                                  22   their revenue statements with fraudulent intent. See WPP Luxembourg Gamma Three Sarl v. Spot
                                  23   Runner, Inc., 655 F.3d 1039, 1052 (9th Cir. 2011), abrogated on other grounds by Lorenzo v. Sec.
                                  24

                                  25          22
                                                  The Ninth Circuit has held that “boilerplate language in a corporation’s 10-K form or
                                       required certifications under Sarbanes-Oxley section 302” will not create a strong inference of
                                  26   scienter on their own or save otherwise insufficient scienter allegations. Zucco Partners, 552 F.3d
                                       at 1003. However, specific allegations related to those certifications may be part of a totality
                                  27   giving rise to a compelling inference of scienter. See Thomas, 167 F.Supp.3d at 1043 (allegations
                                       of SOX certifications can be one “part of a broader picture from which a court may, at the initial
                                  28   pleading stage, infer a compelling claim of scienter. This is squarely in line with applicable case
                                       law.”) (citing America West, 320 F.3d at 944–45).

                                                                                         33
                                          Case 4:19-cv-01765-YGR Document 61 Filed 10/05/20 Page 34 of 36




                                   1   & Exch. Comm’n, 139 S. Ct. 1094 (2019) (allegation that company “needed continued infusion of
                                   2   investment capital” supported finding of scienter as against founders of company); see also In re
                                   3   Portal Software, Inc. Sec. Litig., No. C-03-5138 VRW, 2005 WL 1910923, at *12 (N.D. Cal. Aug.
                                   4   10, 2005) (though insufficient standing alone, allegation of motivation to inflate stock price “in
                                   5   order to conduct a successful secondary public offering and obtain much-needed operating capital”
                                   6   was “motive evidence . . . stronger than the generic ‘desire to raise capital’ which can be attributed
                                   7   to every company”); Howard, 228 F.3d at 1064-65 (executives’ recognition of inadequate cash
                                   8   flow and need for additional funding created potential for motivation to inflate sales and otherwise
                                   9   misrepresent financials, supporting scienter).
                                  10          Plaintiffs further allege that Melo and Valiasek stood to profit personally from their alleged
                                  11   revenue misrepresentations. Amyris’s 2017 bonus structure was based upon reported revenue
                                  12   (weighted 40%), technical milestone dollars (weighted 30%), production costs (weighted 15%) and
Northern District of California
 United States District Court




                                  13   cash operating expenditures (weighted 15%). (FAC ¶ 92.) For 2018, Amyris’s executive bonus
                                  14   structure was changed to make bonuses dependent only on reported revenues (50%) and gross
                                  15   margins based primarily on royalty revenues (50%) with 12.5% of the bonus allocated for each
                                  16   quarter and 50% allocated for the annual period. (Id. ¶ 92.) This change in the 2018 bonus
                                  17   structure incentivized defendants to report overall revenues and particularly royalty revenues that
                                  18   were inflated. These allegations stated the kind of “strong correlation” the Ninth Circuit has found
                                  19   to support an inference of scienter. See America West, 320 F.3d at 944 (finding scienter adequately
                                  20   alleged where complaint alleged executives were “motivated to inflate America West’s financial
                                  21   results and stock prices because their eligibility for stock options and executive bonuses were based
                                  22   principally on the company’s financial performance”); In re Maxwell Techs., Inc. Sec. Litig., 18
                                  23   F.Supp.3d 1023, 1044 (S.D. Cal. 2014) (“The existence of performance-based compensation
                                  24   provides motive for the individual defendants to order or ignore misconduct that would increase
                                  25   revenues. The Court considers this in its holistic review.”); cf. Zucco Partners, 552 F.3d at 1004
                                  26   (allegation that bonuses were merely “based in part” on financial performance, not directly
                                  27   correlated with it, insufficient to meet heightened pleading requirements).
                                  28



                                                                                         34
                                          Case 4:19-cv-01765-YGR Document 61 Filed 10/05/20 Page 35 of 36




                                   1          Plaintiffs further allege that Melo profited in terms of stock sales during the class period,
                                   2   having sold 27,550 shares of personally held Amyris stock on July 16 and October 15, 2018, when
                                   3   Amyris stock traded at or near all-time highs of $6.61 per share and $7.50 per share, respectively,
                                   4   for proceeds of $186,655.55. (FAC ¶ 93.) Plaintiffs allege that Melo’s sales were unusual since his
                                   5   only other sale within the prior five years was on January 16, 2018, for proceeds of $83,172. (Id.,
                                   6   emphasis as alleged.) A defendant’s stock sales may be probative of scienter when coupled with a
                                   7   “‘meaningful trading history’ for purposes of comparison to the stock sales within the class period.”
                                   8   Zucco Partners, 552 F.3d at 1005. “Scienter can be established even if the officers who made the
                                   9   misleading statements did not sell stock during the class period.” America West, 320 F.3d at 944.
                                  10   However, here, the allegations of Melo’s sales during the class period and the significant uptick
                                  11   compared with his prior sales history are supportive of scienter.23
                                  12                  6.      Totality of the Allegations
Northern District of California
 United States District Court




                                  13          When deciding whether a strong inference of scienter is pled, courts must consider the
                                  14   “totality of plaintiffs’ allegations.” Daou, 411 F.3d at 1022. “[T]he ultimate question is whether
                                  15   the defendant knew his or her statements were false, or was consciously reckless as to their truth or
                                  16   falsity.” Gebhart, 595 F.3d at 1042. Here, based upon the foregoing, the Court finds that the
                                  17   totality of the allegations supports a strong inference of scienter.
                                  18          C.      Section 20(a) Liability
                                  19          Under the controlling Ninth Circuit test, to establish control person liability, a plaintiff must
                                  20   establish two elements: (1) a primary violation of federal securities laws; and (2) defendants
                                  21   exercised actual power or control over the primary violator. Howard, 228 F.3d at 1065. Based
                                  22   upon the foregoing, plaintiffs have alleged primary violations as well as the exercise of control over
                                  23   Amyris by defendants Melo and Valiasek. The motion to dismiss this claim fails.
                                  24

                                  25          23
                                                  Defendants argue that plaintiffs have not alleged the percentage of shares sold such that
                                       the allegation is not probative of scienter. To the contrary, the Ninth Circuit has held that the
                                  26   percentage of total stock is not dispositive as to whether stock sales are indicative of scienter.
                                       Nursing Home Pension Fund, Local 144 v. Oracle Corp., 380 F.3d 1226, 1232 (9th Cir. 2004)
                                  27   (explaining that stock trades are indicative of scienter in insider trading case when they are
                                       “dramatically out of line with prior trading practices at times calculated to maximize the personal
                                  28   benefit” and finding sale representing just 2.1 percent of holdings suspicious given timing and
                                       trading history).

                                                                                          35
                                          Case 4:19-cv-01765-YGR Document 61 Filed 10/05/20 Page 36 of 36




                                   1   IV.    CONCLUSION
                                   2          Based upon the foregoing, and considering the totality of the allegations, the Court finds
                                   3   that the allegations sufficiently state the claims and the motion to dismiss is DENIED.
                                   4          Defendants shall file their answer to the FAC within 21 days of this Order.
                                   5          This terminates Docket No. 45.
                                   6          IT IS SO ORDERED.
                                   7   Date: October 5, 2020                            _______________________________________
                                                                                                YVONNE GONZALEZ ROGERS
                                   8                                                       UNITED STATES DISTRICT COURT JUDGE
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28



                                                                                         36
